Citation Nr: 1106529	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna




INTRODUCTION

The appellant had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  
 

FINDING OF FACT

Throughout the rating period on appeal, the appellant's service-
connected PTSD is manifested by depressed mood, anxiety, chronic 
sleep impairment, and mild short-term memory loss, productive of 
occupational and social impairment comparable to no more than 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 
4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the January 2006 rating decision granted the appellant's 
claim for service connection for PTSD, such claim is now 
substantiated.  His filing of a notice of disagreement as to the 
January 2006 rating decision does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2010).  Rather, the appellant's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The September 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a description 
of the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of what 
was needed not only to achieve the next- higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Although the appellant's Social Security 
Administration records have not been associated with the claims 
file, the appellant reported that he went on Social Security 
Administration disability in 2002 due to problems with his right 
shoulder.  See May 2010 VA examination report.  Thus, his Social 
Security Administration records are not relevant to the claim.  
The appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
January 2006 and May 2010.  The appellant has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA, records of which are in the file), and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 2006 
and May 2010 VA examination reports are thorough and supported by 
VA treatment records and provided findings pertinent to the 
rating criteria.  The examinations in this case are adequate upon 
which to base a decision.

II. Legal Criteria

General Rating Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria for PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  The VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The appellant's medical records reflect nonservice-connected Axis 
I diagnoses of major depressive disorder and alcohol dependence 
in sustained full remission.  (See January 2006 VA examination 
report).  However, most of the medical records have not 
specifically indicated what symptoms are attributable only to the 
nonservice-connected disabilities.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric signs 
and symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. §  
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such signs 
and symptoms be attributed to the service-connected condition). 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-47 (1994). 

III. Analysis

The appellant asserts that an initial evaluation in excess of 30 
percent is warranted for his service-connected PTSD.  The Board 
has reviewed the evidence of record and finds that it does not 
support an evaluation in excess of the 30 percent rating 
currently assigned.  

As service connection has been established for PTSD from August 
20, 2003, the rating period on appeal is from August 20, 2003.  
38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of a disability is for 
consideration in rating a disability.  

The evidence fails to reveal communication difficulties.  A June 
2004 VA treatment record reflects that the appellant was 
cooperative, pleasant and interactive, with fair eye contact.  He 
displayed no abnormal involuntary movement, tremors, tics or 
psychomotor retardation.  His speech was of normal rate, tone and 
volume, and was not pressured.  An August 2004 VA treatment 
record reflects that the appellant's speech had normal rate and 
rhythm.  A January 2006 VA examination report reflects that the 
appellant's speech was clear and discernible.  The VA examiner 
noted that he was cooperative and agreeable in manner.  A May 
2010 VA examination report also reflects that the appellant's 
speech was clear and discernible.  His eye contact was good.  The 
May 2010 VA examiner noted that at the onset of the evaluation, 
the appellant's mood was somewhat negative, but his mood improved 
as the evaluation progressed.  Towards the end of the evaluation, 
he exhibited somewhat of a joking manner.  The appellant's VA 
treatment records indicate the appellant was appropriately 
groomed.  (See e.g. August 2003, June 2004, December 2008 VA 
treatment records).   

The January 2006 and May 2010 VA examination reports do not 
reflect a history of panic attacks.  The appellant's VA treatment 
records do not indicate the appellant reported having panic 
attacks.

An August 2003 VA treatment record reflects that the appellant's 
thought processes were logical and goal-directed, and that his 
insight and judgment were intact.  No hallucinations or delusions 
were noted.  At the January 2006 VA examination, the appellant's 
insight and judgment appeared to be intact.  A Folstein Mini-
Mental Status Exam was administered and the appellant obtained a 
score of 28 out of a possible 30.  On the attention and 
calculation potion of the examination, he was able to complete 
serial sevens, but evidenced a slowness of pace.  He was unable 
to spell the word "world" backwards correctly.  No problems 
were noted on the language portion of the examination.  At the 
May 2010 VA examination, the appellant had a Folstein mini-mental 
status examination score of 27 out of a possible 30.  The VA 
examiner noted that a score of 23 or less would suggest the need 
for further assessment.  On the attention and calculation portion 
of the examination, he was unable to complete serials 7's, but 
did spell the word "world" backwards correctly.  No problems 
were noted on the language portion of the examination.

With respect to the appellant's memory, the January 2006 VA 
examination report reflects that the appellant had no difficulty 
with the immediate recall task, but on the delayed recall task he 
could only recall one of three words he had been asked to 
remember.  An August 2009 VA treatment record reflects that the 
appellant's memory was good.  At the May 2010 VA examination, the 
appellant had no difficulty with the immediate recall task, but 
could not recall any of the three words he had been asked to 
remember.  

The evidence does not reflect that the appellant experienced 
hallucinations.  The June 2004 VA treatment record indicates the 
appellant denied hallucinations or delusions.  The January 2006 
and May 2010 VA examination report reflect that no abnormal 
mental trends involving delusions or hallucinations appeared to 
be evident.  The appellant was oriented to date, year, month, day 
and place at both the January 2006 and May 2010 VA examinations.  
No suicidal or homicidal ideation was present at either VA 
examination.

At the May 2010 VA examination, the appellant reported that he 
stopped working in 2002 when he went on Social Security 
Administration disability due to problems with his right 
shoulder.  The appellant has been married twice, and married to 
his current wife since 1978.  At the January 2006 VA examination, 
the appellant reported that he attends a family reunion at least 
once a year.  He reported that he spends his day taking walks in 
the woods, watching television, and doing household chores.  He 
reported that he mows the yard and occasionally will do some of 
the cooking and help with household shopping.  He does not belong 
to any clubs, groups, or organizations, but attends church on a 
regular basis.  He also attends a monthly dinner at the church.  
He reported no friends or individuals that he socialized with.  
He reported that he will occasionally travel with his wife and 
will go out to eat.  At the May 2010 VA examination, the 
appellant reported that he spends his day watching television and 
occasionally roaming his yard.  He will also take naps during the 
day.  He may occasionally help with light household chores such 
as carrying out the trash, but he does not do any yard work.  He 
apparently heats up his own soup occasionally for meals.  He 
reported that he does not do any of the household shopping.  He 
reported that he attends monthly dinners at his church and 
attends a Wednesday night bible study.  He reported that he 
occasionally may go to church on Sunday mornings and that he and 
his wife rarely go out to eat.  He reported that he generally 
does not like to socialize or interact with anyone.  

The appellant has no worse than moderate symptoms of PTSD, 
including recurrent and intrusive recollections and remembrances 
about events that take place in Vietnam.  The August 2003 VA 
treatment record reflects that the appellant complained of 
decreased sleep, nervousness, irritability and loss of interest 
in everything.  He reported that he was hypervigilant and easily 
startled.  A January 2004 VA treatment record reflects that the 
appellant reported continued problems with decreased motivation, 
increased irritability, social isolation and lack of interest in 
outside activities.  An April 2004 VA treatment record reflects 
that the appellant reported problems with sleep and anxiety, and 
noted that he avoids crowds.  The June 2004 VA treatment record 
indicates the appellant reported sleep problems and nightmares.  
An August 2004 VA treatment record reflects that the appellant 
reported flashbacks.  At the January 2006 VA examination report, 
the appellant reported having recurrent nightmares about his time 
in service and reports that he is still somewhat easily startled 
by sharp, loud noises.  He reported that he attempts to avoid 
thinking about his past.  The January 2006 VA examination report 
reflects that the appellant complained of problems with sleep 
disturbance.  He reported that he wakes frequently during the 
night if he hears a sound or has a bad dream.  

At the May 2010 VA examination, the appellant also reported 
recurrent intrusive recollections or remembrances of events that 
took place in Vietnam.  He reported having nightmares or bad 
dreams about his military service approximately three times a 
week.  The appellant reported problems with sleep disturbance.  
At the May 2010 VA examination, he reported problems with 
nervousness and reported that he finds it difficult to be around 
people.  He stated that people tend to aggravate him.  He also 
avoids news about the present war.  The appellant reported that 
his appetite is almost nonexistent and that he has lost weight. 
The May 2010 VA examination report reflects that the appellant 
seldom drives, but maintains an operator's license and will drive 
in his home town.  He reported that he will generally drive to 
the store and back, which is one mile away.  At the time of the 
May 2010 VA examination, the appellant reported that he sees a 
psychiatrist about once every two to three months, but is not 
receiving any counseling or psychotherapy at this time.  

The appellant's GAF scores during the period on appeal ranged 
from 50 to 70.  A January 2004 VA treatment record reflects a GAF 
score of 65.  An August 2004 VA treatment record indicates the 
appellant had Axis I diagnoses of PTSD, major depressive 
disorder, and alcohol dependence in full sustained remission, 
with a GAF score of 50.  November 2005 and February 2006 VA 
treatment records, and the January 2006 VA examination report 
indicate the appellant had a GAF score of 60.  A May 2006 VA 
treatment record reflects a GAF score of 70, and a January 2007 
VA treatment record reflects a GAF score of 65.  December 2008 
and April 2009 VA treatment records reflect GAF scores of 55.  
The August 2009 VA treatment record indicates the appellant had a 
GAF score of 60.  A February 2010 VA treatment record reflects a 
GAF score of 55 and a May 2010 VA treatment record indicates the 
appellant had a GAF score of 54.  The May 2010 VA examination 
report reflects a GAF score of 55 to 60.  As noted above, a GAF 
score of 61 to 70 indicates the examinee has some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Although the appellant had one GAF score of 50, indicating severe 
symptoms, the majority of the appellant's GAF scores ranged from 
55 to 65, reflecting mild to moderate symptoms.  The scores are 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  

Based on the evidence discussed above, the Board finds that the 
overall weight of the evidence fails to reveal a disability 
picture more nearly approximated by an evaluation in excess of 30 
percent for PTSD under Diagnostic Code 9411, at any time during 
the rating period on appeal.  The record demonstrates that the 
appellant has occupational and social impairment consistent with 
occasional decrease in work efficiency and intermittent period of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal).  The appellant had symptoms of recurrent 
and intrusive thoughts, hypervigilance, sleep disturbance, 
nightmares, nervousness, anxiety and mild memory loss.  Such 
symptoms are consistent with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability and a 30 percent evaluation.  The evidence 
does not reflect that the appellant had symptoms of occupational 
and social impairment with reduced reliability and productivity, 
which would warrant a 50 percent evaluation, occupational and 
social impairment with deficiencies in most areas, which would 
warrant a 70 percent evaluation, or total occupational and social 
impairment, which would warrant a 100 percent evaluation.  The 
appellant did not have panic attacks, impairment of short-term 
and long-term memory, impaired judgment, impaired abstract 
thinking or circumstantial, circumlocutory or stereotyped speech.  
The appellant consistently denied suicidal or homicidal ideation.  
Although the appellant reported that he generally does not like 
to socialize or interact with anyone, he has been married since 
1978 and reported that he attends monthly dinners at his church 
and a weekly bible study.  As noted above, the appellant's GAF 
scores indicate mild to moderate symptoms, which is consistent 
with a 30 percent evaluation.

The Board finds that the evidence of record regarding the claim 
for an initial evaluation in excess of 30 percent for PTSD does 
not show distinct time periods exhibiting symptoms warranting 
staged evaluations.  Fenderson, 12 Vet. App. at 126; Hart, 21 
Vet. App. at 509-10.  The January 2006 and May 2010 VA 
examination reports and VA treatment records reflect that the 
appellant had similar symptoms throughout the rating period on 
appeal.

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2009).

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of all appeals 
of a increased rating.  Rice v. Shinsekii, 22 Vet. App. 447 
(2009).  In this case, however, evidence in the claims file 
reveals that the appellant is receiving Social Security 
Administration disability benefits due to problems with his right 
shoulder, and he has not indicated that he is unable to work due 
to PTSD.  See Tr. at 20.  Thus, TDIU consideration is not 
warranted.  

In sum, the Board finds that the evidence is against the 
assignment of an initial evaluation in excess of 30 percent for 
PTSD under Diagnostic Code 9411, at any time during the rating 
period on appeal.  While the appellant is competent to report the 
symptoms he experiences, and the Board finds him credible in this 
regard, except where in contrast to objective clinical findings, 
the reported symptoms are consistent with the assigned schedular 
evaluation.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.



____________________________________________
U.R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


